Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
The IDS filed on 11/042019 has been received and entered.
Computer program product of claim 17 being read as non-transitory in light of the specification in page 17, para. 0049 citing “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Jarvis et al. (US 9965247, A1), in view of Owens et al (US 2019/0267005, A1).


awakening, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the wakeup commands awakened, in response to receiving the wake-up command, further configured lines 64-67 of Col. 24, and lines 1-22 of Col. 25 while in the awakening mode to receive further user instructions or prompts comprising at least further instructions such user defined wakeup duration time event and requests events during which defined time the smart device is to remain awake and continue monitoring for a predetermined set of user queries without additional wake-up commands); and 
receiving, within the user prompt, a user-defined event during which the smart device is to remain awake and monitor a predetermined set of user queries without additional wake-up commands (Jarvis further illustrates within the user prompts of at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, the system receiving at least user-defined wake up duration event, and to standby for future data transmittals during which the smart device is to remain awake and monitoring for a predetermined set of incoming user queries without additional wake-up commands); and 

    However, Jarvis is silent regarding wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitoring said set of user activities during the user-defined event using the smart device.
    Owens teaches in at least para. 0022 and 0027 the device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring further in at least para. 0047, and 0058-0059 further user requests, user schedules activities indicative of said predetermined set of specifically user activities within a set wakeup time without additional wake-up commands and monitoring obviously said set of user scheduled events or activities further noted in at least para. 0058-0059 during a user-defined scheduled event using the smart device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jarvis in view of Owens to include wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitoring said set of user activities during the user-defined event 


receive a wake-up command a user (Figs. 7-8); 
awaken, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the wakeup commands awakened, in response to receiving the wake-up command, further configured lines 64-67 of Col. 24, and lines 1-22 of Col. 25 while in the awakening mode to receive further user instructions or prompts comprising at least further instructions such user defined wakeup duration time event and requests events during which defined time the smart device is to remain awake and continue monitoring for a predetermined set of user queries without additional wake-up commands); 
receive, within the user prompt, a user-defined event during which the smart device is to remain awake and monitor a predetermined set of user queries without additional wake-up commands (Jarvis further illustrates within the user prompts of at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, the system receiving at least user-defined wake up duration event, and to standby for future data transmittals during which the smart device is to remain awake and monitoring for a 
monitoring the predetermined set of user queries during the user-defined event using the smart device (the system of at least further adapted in further at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, to standby and monitoring for incoming user queries during the user defined wakeup time).
    However, Jarvis is silent regarding wherein monitor a predetermined set of user activities without additional wake-up commands; and monitor said predetermined set of user activities during the user-defined event using the smart device.
    Owens teaches in at least para. 0022 and 0027 the device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring further in at least para. 0047, and 0058-0059 further user requests, user schedules activities indicative of said predetermined set of specifically user activities within a set wakeup time without additional wake-up commands and monitoring obviously said set of user scheduled events or activities further noted in at least para. 0058-0059 during a user-defined scheduled event using the smart device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jarvis in view of Owens to include wherein monitor said 

        Regarding claim 17, Jarvis teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith ( at least Figs. 7-8 and method 800 of Col. 32 teaches said computer program product), the program instructions executable by a computer to cause the computer to: 
receive a wake-up command from a user (Figs. 7-8); 
 awaken, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the wakeup commands awakened, in response to receiving the wake-up command, further configured lines 64-67 of Col. 24, and lines 1-22 of Col. 25 while in the awakening mode to receive further user instructions or prompts comprising at least further instructions such user defined wakeup duration time event and requests events during which defined time the smart device is to remain awake and continue monitoring for a predetermined set of user queries without additional wake-up commands); 
receive, within the user prompt, a user-defined event during which the smart device is to remain awake and monitor a predetermined set of user queries without additional wake-up commands (Jarvis further illustrates within the user prompts of at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, the system receiving at 
monitor the predetermined set of user queries during the user-defined event using the smart device (the system of at least further adapted in further at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, to standby and monitoring for incoming user queries during the user defined wakeup time).
    However, Jarvis is silent regarding wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitor said set of user activities during the user-defined event using the smart device.
    Owens teaches in at least para. 0022 and 0027 the device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring further in at least para. 0047, and 0058-0059 further user requests, user schedules activities indicative of said predetermined set of specifically user activities within a set wakeup time without additional wake-up commands and monitoring obviously said set of user scheduled events or activities further noted in at least para. 0058-0059 during a user-defined scheduled event using the smart device. It would have been obvious to one of ordinary skill in the 

Claim(s) 1-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Jarvis in view of Smith et al (US 2020/0349935, A1).

        Regarding claim 1, Jarvis teaches in at least Figs. 7-8 a computer-implemented method comprising: receiving a wake-up command from a user (Figs. 7-8); 
awakening, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the wakeup commands awakened, in response to receiving the wake-up command, further configured lines 64-67 of Col. 24, and lines 1-22 of Col. 25 while in the awakening mode to receive further user instructions or prompts comprising at least further instructions such user defined wakeup duration time event and requests events during which defined time the smart device is to remain awake and continue monitoring for a predetermined set of user queries without additional wake-up commands); and 

monitoring the predetermined set of user queries during the user-defined event using the smart device (the system of at least further adapted in further at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, to standby and monitoring for incoming user queries during the user defined wakeup time).
    However, Jarvis is silent regarding wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitoring said set of user activities during the user-defined event using the smart device.
      Smith teaches in at least para. 0127 a voice assistant device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring in at least para. 0148-0151 a predetermined set of user activities including at least user locations, user selections, user behaviors and 

      Regarding claim 2 (according to claim 1), Jarvis further teaches wherein receiving the user-defined event includes receiving a specified amount of time to remain awake (user defined time window and user defined time period of further lines 1-17 of Col. 25 further comprises the received user-defined event including further specified amount of time to remain awake).

      Regarding claim 3 (according to claim 1), Jarvis further teaches wherein receiving the user-defined event includes receiving identification of a currently ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event (user-defined event of further lines 1-17 of Col. 25 further comprises currently identified ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event 

      Regarding claim 4 (according to claim 1), Jarvis further teaches wherein receiving the user-defined event includes receiving identification of a future event and user input for the smart device to awaken when the future event is detected and remain awake until completion of the future event (at least lines 1-17 of Col. 24 further implies at least further future event to execute by other guests, said executed events comprising obviously user-defined event identification of said future event and user input for the smart device to remain awake or obviously to awaken when the future event is detected and remain awake until completion of the future event).

     Regarding claim 10, Jarvis teaches in Fig. 2n and 7-8 a system 200 comprising: a processor 202; and a memory 206 in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to: 
receive a wake-up command a user (Figs. 7-8); 
awaken, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the 
receive, within the user prompt, a user-defined event during which the smart device is to remain awake and monitor a predetermined set of user queries without additional wake-up commands (Jarvis further illustrates within the user prompts of at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, the system receiving at least user-defined wake up duration event, and to standby for future data transmittals during which the smart device is to remain awake and monitoring for a predetermined set of incoming user queries without additional wake-up commands); and 
monitoring the predetermined set of user queries during the user-defined event using the smart device (the system of at least further adapted in further at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, to standby and monitoring for incoming user queries during the user defined wakeup time).

      Smith teaches in at least para. 0127 a voice assistant device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring in at least para. 0148-0151 a predetermined set of user activities including at least user locations, user selections, user behaviors and predetermined set of user requested events, within a set wakeup time without additional wake-up commands and monitoring obviously said set of user requested defined events or activities during a user-defined scheduled event using the smart device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jarvis in view of Smith to include wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitoring said set of user activities during the user-defined event using the smart device, as illustrated above, as Jarvis in view of Smith are in the same field of endeavor of where a smart device is awakens, in response to receiving a wake-up command from a user, the device further configured to remain awaked an monitor user queries, user behaviors and activities during a specific wakeup duration time, and further 


     Regarding claim 11 (according to system of claim 10), Jarvis further teaches wherein receiving the user-defined event includes one of: receive a specified amount of time to remain activated (user defined time window and user defined 
receive identification of a currently ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event (user-defined event of further lines 1-17 of Col. 25 further comprises currently identified ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event as identified by the user defined time window and user defined time period of further lines 1-17 of Col. 25); 
and receive identification of a future event and user input for the smart device to awaken when the future event is detected and remain awake until completion of the future event (at least lines 1-17 of Col. 24 further implies at least further future event to execute by other guests, said executed events comprising obviously user-defined event identification of said future event and user input for the smart device to remain awake or obviously to awaken when the future event is detected and remain awake until completion of the future event).


        Regarding claim 17, Jarvis teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith ( at least Figs. 7-8 and method 800 of Col. 32 
receive a wake-up command from a user (Figs. 7-8); 
 awaken, in response to receiving the wake-up command, a smart device for receiving and processing a user prompt (the device of Figs. 7-8 after receiving the wakeup commands awakened, in response to receiving the wake-up command, further configured lines 64-67 of Col. 24, and lines 1-22 of Col. 25 while in the awakening mode to receive further user instructions or prompts comprising at least further instructions such user defined wakeup duration time event and requests events during which defined time the smart device is to remain awake and continue monitoring for a predetermined set of user queries without additional wake-up commands); 
receive, within the user prompt, a user-defined event during which the smart device is to remain awake and monitor a predetermined set of user queries without additional wake-up commands (Jarvis further illustrates within the user prompts of at least lines 64-67 of Col. 24, and lines 1-22 of Col. 25, the system receiving at least user-defined wake up duration event, and to standby for future data transmittals during which the smart device is to remain awake and monitoring for a predetermined set of incoming user queries without additional wake-up commands); and 

    However, Jarvis is silent regarding wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitor said set of user activities during the user-defined event using the smart device.
      Smith teaches in at least para. 0127 a voice assistant device transition to an awakened state after receiving a wake-up command from a user to at least connect to a network and provide responses to a user based on further event triggers received, and monitoring in at least para. 0148-0151 a predetermined set of user activities including at least user locations, user selections, user behaviors and predetermined set of user requested events, within a set wakeup time without additional wake-up commands and monitoring obviously said set of user requested defined events or activities during a user-defined scheduled event using the smart device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jarvis in view of Smith to include wherein monitor said predetermined set of specifically user activities without additional wake-up commands; and monitoring said set of user activities during the user-defined event using the smart device, as illustrated 



receive identification of a currently ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event (user-defined event of further lines 1-17 of Col. 25 further comprises currently identified ongoing event and user input for the smart device to remain awake until completion of the currently ongoing event as identified by the user defined time window and user defined time period of further lines 1-17 of Col. 25); 
and receive identification of a future event and user input for the smart device to awaken when the future event is detected and remain awake until completion of the future event (at least lines 1-17 of Col. 24 further implies at least further future event to execute by other guests, said executed events comprising obviously user-defined event identification of said future event and user input for the smart device to remain awake or obviously to awaken when the future event is detected and remain awake until completion of the future event).

Claim(s) 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Jarvis in view of Smith, and further in view of Kutzik et al (US 2005/0278409, A1).

      Regarding claim 9 (according to claim 1), Jarvis in view of Smith are silent regarding further comprising providing a report to the user regarding the monitored set of user activities following the user-defined event.
     Kutzik teaches in at least para. 0042-0045 a smart monitoring system configured to monitor user activities and further comprising providing a report to a supervisor user regarding the monitored set of user activities following obviously the supervised user-defined event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jarvis in view of Smith, and further in view of Kutzik to include wherein further comprising providing said report to the user regarding the monitored set of user activities following the user-defined event, as illustrated above, as Jarvis in view of Smith and further in view of Kutzik are in the same field of endeavor of where a smart device is awakens, in response to receiving a wake-up command from a user, the device further configured to remain awaked an monitor user queries, user behaviors and activities during a specific wakeup duration time, and further understoodly monitoring within a user prompt, user-

      Regarding claim 16 (according to claim 10), Jarvis in view of Smith are silent regarding wherein further containing instructions that, when executed by the processor, cause the processor to provide a report to the user regarding the monitored set of user activities following the user-defined event.
     Kutzik teaches in at least para. 0042-0045 a smart monitoring system configured to monitor user activities and further comprising providing a report to a 

Claim Standings
Claims 5-8, 12-15, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach:
5. The computer-implemented of claim 1, further comprising: detecting a presence of a second user while monitoring the predetermined set of user activities during the user-defined event; and providing a notification to the second user that the smart device is awake without requiring additional wake-up commands.
6. The computer-implemented method of claim 5, wherein the presence is detected by detecting that a user device associated with the second user is connecting to a wireless network of the smart device.
7. The computer-implemented method of claim 6, wherein the notification is sent to the user device associated with the second user.

12. The system of claim 10, the memory further containing instructions that, when executed by the processor, cause the processor to: detect a presence of a second user while monitoring the predetermined set of user activities during the user-defined event; and provide a notification to the second user that the smart device is awake without requiring additional wake-up commands.
13. The system of claim 12, wherein the presence is detected by detecting that a user device associated with the second user is connecting to a wireless network of the smart device.
14. The system of claim 13, wherein the notification is sent to the user device associated with the second user.
15. The system of claim 13, the memory further containing instructions that, when executed by the processor, cause the processor to: receive, from the user device associated with the second user, a request for the smart device to go to sleep; put the smart device to sleep in response to the request; and awaken the smart device to 
19. The computer program product of claim 17, the readable storage medium comprising additional program instructions that, when executed by the computer, cause the computer to: detect a presence of a second user while monitoring the predetermined set of user activities during the user-defined event by detecting that a user device associated with the second user is connecting to a wireless network of the smart device; and provide a notification to the user device associated with the second user that the smart device is awake without requiring additional wake-up commands.
20. The computer program product of claim 19, the readable storage medium comprising additional program instructions that, when executed by the computer, cause the computer to: receive, from the user device associated with the second user, a request for the smart device to go to sleep; put the smart device to sleep in response to the request; and awaken the smart device to continue monitoring the predetermined set of user activities during the user-defined event in response to detecting that the user device associated with the second user is no longer connected to the wireless network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/8/2022